Citation Nr: 9936020	
Decision Date: 12/29/99    Archive Date: 01/04/00

DOCKET NO.  98-14 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for temporomandibular joint 
(TMJ) syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. R. McCormack, Associate Counsel

INTRODUCTION

The veteran had active naval service from December 1991 to 
December 1997.  This matter comes to the Board of Veterans' 
Appeals (Board) from a Department of Veterans Affairs (VA) 
Seattle Regional Office (RO) December 1997 rating decision 
which denied, inter alia, service connection for TMJ 
syndrome.  The veteran has relocated to Idaho, and the Boise 
RO now has jurisdiction over this claim.

In September 1998, copies of VA outpatient treatment records 
were associated with the claims folder.  The RO did not issue 
a supplemental statement of the case as required by VA 
regulation.  See 38 C.F.R. §§ 19.31, 19.37, 20.1304 (1998).  
However, as such records well ground the veteran's claim of 
service connection for TMJ syndrome, in view of the action 
taken below, the veteran has not been prejudiced in this 
instance.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

By April 1999 rating decision, the RO granted service 
connection for headaches, and assigned a noncompensable 
rating.  Later that month, the RO increased the rating for 
the service-connected headaches to 10 percent.  As the 
veteran has not disagreed with the rating assigned, such 
"downstream" issue is not in appellate status.  See Holland 
v. Gober, 10 Vet. App. 433, 435-36 (1997) (per curiam) 
(citing Hamilton v. Brown, 4 Vet. App. 528, 538 (1993) (en 
banc), aff'd 39 F.3d 1574 (Fed. Cir. 1994); see also Grantham 
v. Brown, 114 F 3d. 1156, 1158-59 (1997).


FINDING OF FACT

The veteran's claim of service connection for TMJ syndrome is 
plausible.


CONCLUSION OF LAW

The claim of service connection for TMJ syndrome is well 
grounded.  38 U.S.C.A. § 5107 (West 1991).

REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his overbite required corrective 
dental surgery at the time of his entry into service.  He 
further contends that his TMJ syndrome was a manifestation of 
his overbite, and that, as he was never provided the required 
dental surgery, it was aggravated beyond normal progression 
during service.  Thus, he argues that service connection is 
warranted for TMJ syndrome.

Service connection may be granted for a chronic disability, 
resulting from an injury or disease, incurred in or 
aggravated during active service.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303(a) (1998).

If an injury or disease is found to have preexisted active 
service, such injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during service, unless there is specific finding 
that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a) (1998).  Temporary flare-ups will not be 
considered to be an increase in severity.  Hunt v. Derwinski, 
1 Vet. App. 292, 295 (1991).

Before reaching the merits of the veteran's claim, the 
threshold question is whether the veteran has presented 
evidence that his claim for service connection is well 
grounded.  See 38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim, meritorious on its own or capable of 
substantiation.  Id. at 81.  An allegation alone is not 
sufficient; the appellant must submit evidence in support of 
his claim that would justify a belief by a fair and impartial 
individual that the claim is plausible.  38 U.S.C.A. 
§ 5107(a) (West 1991); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the inservice disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

The Board finds that the veteran's claim of service 
connection for TMJ syndrome is well grounded pursuant to 
38 U.S.C.A. § 5107(a), as it is plausible under the 
circumstances of this case.  Murphy, 1 Vet. App. at 78.  
Specifically, the veteran contends that he has TMJ syndrome 
and that it was aggravated during service.  His claim is 
plausible as the record includes a private medical record 
showing he had an overbite prior to his entry into service; 
his service medical records include complaints of teeth 
grinding and assessments of TMJ syndrome; and post-service VA 
medical records show that he had a history of nocturnal teeth 
grinding which dated to his period of service.


ORDER

The claim for service connection for TMJ syndrome is well 
grounded.


REMAND

The Board notes that the veteran's representative, in his 
most recent written argument, requested that this case be 
remanded for additional development, to include a VA dental 
examination.

A private medical record, dated in January 1991, shows that, 
just prior to his entry into service, the veteran had severe 
Class II, Division I malocclusion (overbite) which required 
orthognathic surgery to achieve proper functional correction.

The veteran's service medical records disclose that, at the 
time of his January 1991 service entrance medical 
examination, a clinical evaluation of his mouth revealed 
normal findings.  It was noted that he wore dental braces and 
that he had been advised to have orthognathic surgery.  In 
the accompanying Report of Medical History, the veteran 
indicated that he had not had any painful joints.  A January 
1995 record shows that he was seen with complaints of a dull 
ache in the left TMJ area.  Dental examination revealed some 
discomfort and tenderness.  The impression was probable TMJ 
pain dysfunction syndrome, etiology unknown.  In August 1997, 
it was noted that the etiology of his TMJ disorder and 
related headaches had been discussed.  A September 1997 
record shows that he reported he broke his retainer while 
grinding his teeth the previous night.  His October 1997 
service separation dental examination shows that he was 
assessed as having moderately severe Class II occlusion.  It 
was noted he wore a bite splint due to nocturnal bruxism, and 
that he had TMJ dysfunction, including bruxism.  On service 
separation medical examination later that month, his mouth 
was evaluated as normal, and it was reported that he saw a 
dentist for "teeth grinding."

On VA medical examination in October 1997, the veteran 
reported that he had TMJ syndrome, and that he used a 
mouthguard to minimize the grinding of his teeth.  
Examination of his TMJ was normal.  The pertinent impression 
was that the TMJ syndrome was due to grinding, and it had 
improved by using the mouthguard, as he experienced pain 
whenever he failed to use the mouthguard.  

Post-service VA outpatient treatment records, dated from June 
to September 1998, show that the veteran was assessed as 
having a questionable TMJ in September 1998.  At that time it 
was also noted that he had served as a Nuclear Reactor 
Technician just prior to his discharge from service and that 
he had a history of nocturnal teeth grinding which dated back 
to that time.

The Board must consider independent medical evidence in 
supporting recorded findings, rather than provide its own 
medical judgment.  Where it is determined that the evidence 
of record is insufficient for a fully informed evaluation, it 
may supplement the record by seeking an advisory opinion or 
ordering medical examination.  Colvin v. Derwinski, 1 Vet. 
App. 175 (1991).  

In this case, the veteran's service medical records indicate 
that he had an overbite prior to entry into service and that 
he was assessed as having TMJ syndrome during service.  Also, 
post-service VA records show that he was assessed as having 
questionable TMJ and that he had a history of nocturnal teeth 
grinding which dated from service.  It remains unclear 
whether the veteran currently has TMJ syndrome; whether the 
TMJ syndrome noted during service was a manifestation of his 
preservice overbite, and if so, whether the severity of his 
TMJ syndrome increased beyond natural progress during 
service; or whether any current TMJ syndrome had its onset 
during service.  The Board also observes that the veteran has 
not been afforded a VA dental examination which includes an 
opinion as to the etiology of any current TMJ syndrome.  
Thus, a VA dental examination is necessary for a fully 
informed evaluation of this claim.  Colvin, 1 Vet. App. at 
175.

In light of the foregoing, and to ensure that VA has met its 
duty to assist the veteran, this case is REMANDED for the 
following action:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates or 
treatment of all medical care providers 
who may have treated him for TMJ syndrome 
after his discharge from service.  After 
obtaining any necessary release, the RO 
should attempt to obtain copies of all 
pertinent treatment records identified 
(not already of record) for association 
with the claims folder.

2.  The veteran should be scheduled for a 
VA dental examination to determine the 
nature and etiology of any TMJ syndrome 
found to be present.  All indicated 
testing should be performed and all 
findings set forth in detail.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.  If the examiner finds 
that the veteran has TMJ syndrome, he or 
she should be asked to render an opinion 
as to (1) whether the veteran's TMJ 
syndrome preexisted service, (2) if so, 
whether it worsened during service, and 
(3) whether it is at least as likely as 
not that any preexisting TMJ syndrome 
underwent permanent increase in severity 
during service beyond the natural 
progress of the disease.  A complete 
rationale for all opinions expressed 
should be provided.  If the examiner 
finds that the veteran's TMJ syndrome did 
not preexist his service, he or she is 
requested to render an opinion as to 
whether it is at least as likely as not 
that the veteran's TMJ syndrome had its 
onset during service.  A complete 
rationale for all opinions should be 
provided.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been 
accomplished.  If any development is 
incomplete, appropriate corrective action 
should be implemented.  Stegall v. West, 
11 Vet. App. 268 (1998).

4.  The RO should then readjudicate the 
veteran's claim of service connection for 
TMJ syndrome.

If the benefit sought on appeal is not granted, the RO should 
issue a supplemental statement of the case and provide the 
veteran and his representative an opportunity to respond.  
The case should then be returned to the Board for further 
review.  The veteran has the right to submit additional 
evidence and argument on the matter remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 


